Citation Nr: 1436576	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a vein disability in the lower extremities, to include as secondary to hypertension.

2. Entitlement to a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence for a vein disability in the lower extremities.

3. Entitlement to a disability rating in excess of 20 percent for hypertension.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.

The Virtual VA paperless claims processing system contains a June 2014 appellate brief; other documents are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the vein disability in his lower extremities was caused or aggravated by swelling in his legs due to his service-connected hypertension.  See August 2008 claim.  In a July 2008 letter, Dr. S.T.B. opined that medicines used to treat the Veteran's hypertension had exacerbated his ankle edema, which made the Veteran's venous stasis ulcers more difficult to treat, and that the Veteran's "hypertension has complicated and worsened his venous stasis ulcers and the two have been very difficult to treat in combination."  See also April 2009 letter from Dr. M.N. (opining that the Veteran's hypertension is a contributing factor to his venous stasis).  

In a March 2009 addendum opinion, the September 2008 VA examiner noted Dr. S.T.B.'s July 2008 letter, but stated that he disagreed with Dr. S.T.B.'s reasoning because "[i]f this physician chose to treat the [V]eteran with any antihypertensive medication that exacerbated his lower extremity edema, then that is the reason that the Veteran experienced exacerbation and not his hypertension."  The March 2009 addendum opinion is inadequate because the medications prescribed to treat the Veteran's service-connected hypertension condition can be a basis for establishing secondary service connection if they cause or aggravate another disability.  The Veteran was afforded another VA examination in April 2010, however that opinion is also inadequate as the VA examiner did not opine as to whether the Veteran's vein disability in the lower extremities is aggravated by his service-connected hypertension.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, an addendum opinion from the September 2008 or April 2010 VA examiner should be obtained to address the nature and etiology of the Veteran's vein disability in the lower extremities. 

As the Veteran's claim for a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence for a vein disability in the lower extremities is inextricably intertwined with the remanded claim of service connection for a vein disability in the lower extremities, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Further, the Veteran contends he is unable to secure or maintain substantially gainful employment due to his hypertension and the vein disability in his lower extremities.  See April 2010 VA examination report; December 2008 VA Form 21-8940; August 2008 claim.  Because the Veteran's claim for a total disability rating based upon individual unemployability (TDIU) is also inextricably intertwined with his remanded claim for service connection for a vein disability in the lower extremities, the Board will also defer decision on the claim for TDIU.

Finally, in the June 2014 appellate brief, the Veteran's representative requested that the Veteran be afforded a new VA examination in conjunction with his claim for an increased disability rating for hypertension, as the last VA examination was performed in September 2008.  The representative did not indicate that the Veteran's hypertension has worsened since his last VA examination, and the Board finds that the evidence of record does not indicate that the Veteran's hypertension has worsened.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991) (where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required).  However, the AOJ should obtain the Veteran's updated treatment records before an addendum opinion is requested regarding his claim of service connection, as discussed above.  As it is possible that these treatment records may contain information relevant to the Veteran's claim regarding his hypertension, the Board defers decision on the claim for an increased disability rating.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private or VA treatment related to his hypertension and/or vein disability of the lower extremities.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims which are not already associated with the claims file.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the September 2008 or April 2010 VA examiner.  If those examiners are no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's vein disability in the lower extremities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's vein disability in the lower extremities is related to or caused by the Veteran's service?  

The examiner should address the Veteran's report in his November 1977 Report of Medical History upon separation that he experienced cramps in his legs.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's vein disability in the lower extremities was caused by the Veteran's service-connected hypertension, to include medications used to treat the hypertension?

The examiner should specifically address the Veteran's contention that his legs swelled because of his hypertension, which caused permanent damage to the veins in his legs.  See August 2008 claim.

The examiner should also specifically address the April 2009 letter from Dr. M.N. opining that the Veteran's hypertension is a contributing factor to his venous stasis, and that the venous stasis is related to his hypertension.

The examiner should also address the August 2006 VA hypertension examination report noting the Veteran had trace edema over his distal tibia upon examination.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's vein disability in his lower extremities is aggravated by the Veteran's hypertension, to include medications used to treat the hypertension?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner should specifically address the July 2008 letter by Dr. S.T.B. opining that medicines used to treat the Veteran's hypertension had exacerbated his ankle edema, which made the Veteran's venous stasis ulcers more difficult to treat, and that the Veteran's "hypertension has complicated and worsened his venous stasis ulcers and the two have been very difficult to treat in combination."  

The examiner should also address the May 2006 treatment record by Dr. S.T.B. noting a lesion on the Veteran's right ankle, and a June 2006 treatment note stating that Dr. S.T.B. thought the lesion may be secondary to the Veteran's hypertension medication, and that it healed once the Veteran's medication was switched.  See also July 2008 treatment note (noting Veteran had a "rash" with a lot of different hypertension medications).

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate all of the Veteran's claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


